Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (R. Doyle, J.), imposed June 15, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was ineffective (see People v Grant, 83 AD3d 862, 862-863 [2011]; People v Bradshaw, 76 AD3d 566, 569 [2010], affd 18 NY3d 257, 264 [2011]; see also People v Callahan, 80 NY2d 273, 283 [1992]). However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P., Skelos, Leventhal, Austin and Cohen, JJ., concur.